DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments and remarks, filed on 10/09/2020, has been entered.  The previous prior art rejection has been withdrawn and a new prior art rejection is applied to address the claim amendments.
The amendments and remarks, filed on 10/09/2020, has been entered.	The drawing objection has been withdrawn and the 112(b) rejections for claims 1-16 and 18 have been withdrawn.

Claim Status
Claims 1-16 and 18 are pending and being examined. 

Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 1-11, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Grenz et al (US 20090269247 A1; hereinafter “Grenz”) in view of Wan et al (US 20090155124 A1; hereinafter “Wan”).
	Regarding claim 1, Grenz teaches a biological fluid testing and collection device (Abstract; fluid collection device) comprising: 
	a container having an opening and defining a central volume (para [30]; Fig. 1, 2; collection vial 14 having an open end 18); 
	a cartridge configured to translate within the central volume and be seated within the container (para [30]; Fig. 1, 2; elongated expresser 28 sized for insertion into the collection vial 14), the cartridge 
	a collection stick configured to acquire a liquid sample (para [32, 33]; Fig. 1, 2; plunger piston 60 for collection of a fluid sample), the collection stick having a swab pad (para [33, 34]; Fig. 2; swab 66 fixed to plunger piston 60) to absorb the liquid sample and subsequently release the liquid sample when compressed (para [32, 34]; Fig. 2; the fluid is expressed or squeezed from the swab), the collection stick being partially inserted into the container and passing the swab pad within the cartridge (para [32]; Fig. 1, 2; plunger 58 having piston 60 sized for reception by the elongated expresser 28), the swab pad being compressed against a screen coupled to the cartridge (para [34]; Fig. 2; fluid sample is expressed or squeezed from the swab 66 by compression against the ribs 32)
	wherein the container has an internal curved bottom surface beneath the cartridge that defines a reservoir (para [30, 36]; Fig. 2; closed bottom 22 with a conical portion 24…defining the reservoir chamber 36), the reservoir having a centrally located low point to collect liquid sample discharged from the swab pad (para [30, 36]; Fig. 2; the reservoir chamber 36 is defined by a bottom flange 40 and the vial conical portion 24; the examiner interprets the vial conical portion as the centrally located low point because the sample is directed towards the center), the one or more testing strips being partially located beneath the screen and directed toward the low point when contacting the reservoir (para [31]; the test card 48 extends into the reservoir chamber 36). 
Note: The instant claims contain a large amount of functional language (ex: “configured to…”, etc.). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

7.	However, Wan teaches a biological fluid testing and collection device (Wan; Abstract) comprising a container having an opening and defining a central volume (Wan; Fig. 1 and 2, sample accommodating section 500) and a cartridge having one or more grooves (Wan; Fig. 2 and 4b, plurality of grooves 403) that pass through a bottom surface of the cartridge (Wan; para. [0032], plurality of grooves 403 formed along the outer surface of sleeve 410 and extending downwardly to the lower end of sleeve 410), the cartridge including one or more testing strips located within the one or more grooves strips (Wan; para [13, 32]; Fig. 2, a plurality of analyzing strips 600).  It would have been obvious to one of ordinary skill in the art to have modified the cartridge of Grenz to include one or more grooves as taught by Wan, because Wan teaches that the grooves securely hold the analyzing strip by slidably disposing the strips within the grooves (Wan; para [13, 32]).
8.	Regarding claim 4 modified Grenz teaches the device according to claim 1, wherein the discharge liquid sample falls through an aperture in the screen and collects in the center of the reservoir (Grenz; para [30]; Fig. 2, 3; spaced apart ribs 32 enable passage of fluid sample into a reservoir chamber 36). 
9.	Regarding claim 5, modified Grenz teaches the device according to claim 1, wherein the low point is located along an axis of the container (Grenz; Fig. 2), the testing strips being directed to the axis of the container (Grenz; Fig. 2).  The examiner interprets that an axis as can be any axis that intersects with the low point, the testing strips are directed toward the conical portion which leads to the low point.   
10.	Regarding claim 6, modified Grenz teaches the device according to claim 1, wherein the container includes a lip adjacent the opening of the container (Grenz; para [30]; open end 18; the examiner interprets the rim of the opening as the lip of the container), the collection stick configured to 
11.	Regarding claim 7, modified Grenz teaches the device according to claim 1, wherein the collection stick is configured to contact an upper surface of the cartridge (Grenz; para [32]; Fig. 2; plunger 58 having a grip 32 sized for reception by the elongated expresser 28).
12.	Regarding claim 8, modified Grenz teaches the device according to claim 1, wherein the collection stick includes an engagement section which includes one or more fins (Grenz; para [34]; cap 70 including threads 74 or any other acceptable pressed-fit clasp or other cap closure). 
13.	Regarding claim 9, modified Grenz teaches the device according to claim 1, wherein the one or more fins extend around the perimeter of the engagement section (Grenz; para [34]; Fig. 1; cap 70 including threads 74 engaging vial threads 72). 
14.	Regarding claim 10, modified Grenz teaches the device according to claim 1, wherein the one or more fins are stacked in a planar manner such that each is parallel to each other (Grenz; para [34]; Fig. 1; cap 70 including threads 74 engaging vial threads 72).  Examiner indicates that the threads are parallel to the thread portion above one thread and below one thread, and that Grenz teaches that these threads may be pressed-fit clasp to enclose and seal the swab (Grenz; para [34]). 
15.	Regarding claim 11, modified Grenz teaches the device according to claim 1, with the container and cartride.
16.	Modified Grenz does not teach an internal flange extending inwardly into the central volume from a surface of the container. 
17.	However, Wan teaches a biological fluid testing and collection device (Wan; Abstract) comprising a container having an opening and defining a central volume (Wan; Fig. 1 and 2, sample accommodating section 500) further comprising an internal flange extending inwardly into the central volume from a surface of the container (Wan; Fig. 2 and 5b, internally threaded portion 502 of the 
18.	Regarding claim 16, modified Grenz teaches the device according to claim 1, wherein the liquid sample ( ) can be reused for additional tests.  Modified Grenz teaches that the liquid sample in the biological fluid testing and collection device is capable of recycling the liquid sample for later use.  The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114).
19.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Grenz in view of Wan, and further in view of Kim et al (US 20150251177 A1; hereinafter “Kim”).
20.	Regarding claim 2, modified Grenz teaches the device according to claim 1, with testing strips. 
21.	Modified Grenz does not teach the testing strips contacting the curved surface of the reservoir and angled toward the low point.
22.	However, Kim teaches an analogous art of a strip for lateral flow assay (Kim; Abstract) contact the curved surface of the reservoir and are angled toward the low point (Kim; para [66, 70]; Fig. 4, 6, 11A; sample well 12 is formed at the base member…subpad 21 is positioned in the sample well).  It 
23.	Regarding claim 3, modified Grenz teaches the device according to claim 1 (the testing strip of modified Grenz to include the subpad as taught by Kim is discussed above in claim 2), wherein the discharge liquid sample falls through an aperture in the screen (Grenz; para [34]; Fig. 2, 3; the fluid sample is expressed, or squeezed from the swab 66 by compression against the ribs 32).  The modification of the testing strips to include the subpad as taught by Kim contacts the conical portion of modified Grenz and would be directed to the low point of the reservoir.  The low point of the reservoir is beneath the ribs 32, thus the modification would be capable of having the discharge liquid sample fall directly onto the one or more testing strips.  The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim (see MPEP § 2114).
24.	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Grenz in view of Wan, and further in view of Loskutoff (US 9314790 B1; previously of record).
25.	Regarding claim 12, modified Grenz teaches the device according to claim 1, with the container and the cartridge. 
26.	Modified Grenz does not teach the container including a protrusion extending inwardly into the central volume to engage the cartridge. 
27.	However, Loskutoff teaches the analogous art of a system for separation of a sample (Loskutoff; Fig. 1) wherein the container (Loskutoff; Fig. 1, centrifugal tube 200) includes a protusion extending inwardly into the central volume, the protrusion configured to engage the cartridge (Loskutoff; col. 5, lines 3-5, the retention member 121 may protrude from the surface to contact at least a portion of the centrifuge tube wall, or, in another embodiment, may be a recess configured to receive a protrusion from the centrifuge tube wall). It would have been obvious to one of ordinary skill in the art to have 
28. 	Regarding claim 13, modified Grenz teaches the device according to claim 1, with the cartridge and the container. 
29.	Modified Grenz does not teach a cartridge including a detent along an upper surface. 
30.	However, Loskutoff teaches the analogous art of a system for separation of a sample (Loskutoff; Fig. 1), wherein the cartridge (Loskutoff; Fig.1 insert 100) includes a detent along an upper surface, the detent configured to accept the protrusion (Loskutoff; col.5, lines 3-5, the member 121…may be a recess). It would have been obvious to one of ordinary skill in the art to have modified the cartridge and container of the biological fluid testing and collection device of modified Grenz to include a detent in the cartridge to engage the container as taught by Loskutoff, because Loskutoff teaches the retention member reduces or prevents rotational and/or lateral movement of the centrifuge (Loskutoff; col.4, lines 63-65) 
31.	Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Grenz in view of Wan, and further in view of Dimetrescu (US 20080138251 A1; previously of record).
32.	Regarding claim 14, modified Grenz teaches the device according to claim 1, with the container. 
33.	Modified Grenz does not teach a port in the container. 
34.	However, Dimetrescu teaches the analogous art of a sample preparation device (Dimetrescu; Fig. 1), wherein the container (Dimetrescu; Fig. 1, device 10) is configured to permit the discharge of the liquid sample without removal of the collection stick by passing the liquid sample through a port in the container (Dimetrescu; para. [0042] the sample preparation device 10 dispenses liquid 55 through the outlet port 116). It would have been obvious to one of ordinary skill in the art to have modified the 
35.	Regarding claim 15, modified Grenz teaches the device according to claim 1, with the container and the reservoir.
36.	Modified Grenz does not teach a port in fluid communication with the low point in the reservoir. 
37.	However, Dimetrescu teaches the analogous art of a sample preparation device (Dimetrescu; Fig. 1) wherein the port in fluid communication with the low point in the reservoir (Dimetrescu; Fig. 1), the port configured to permit the sanitary discharge of the liquid sample. It would have been obvious to one of ordinary skill in the art to have modified the container of the biological fluid testing and collection device of modified Grenz to place the port at the low point in the reservoir as taught by Dimetrescu, because Dimetrescu teaches the outlet port that allows the liquid 55 to flow below the lower surface 156 and into the outlet port 116 for dispensation into a suitable collection vessel (para. [0039]).  
38.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Grenz in view of Wan, and further in view of Brodt et al (US 5055258; hereinafter "Brodt"; previously of record).
39. 	Regarding claim 18, modified Grenz teaches the device according to claim 1, with a swab pad. 
40.	Modified Grenz does not teach the swab pad has a diameter up to 19.05mm. 
41.	However, Brodt teaches the analogous art of a device for ascertaining the presence of an antigen or of an antibody in a liquid sample (Brodt, Fig. 1), wherein the swab pad (Brodt; Fig. 1, absorbent material 7) has a diameter up to 19.05mm (Brodt; col. 9, lines 64-65). The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  It would have been obvious to one of ordinary skill in the art to have modified the swab pad of modified Grenz to be a swab pad with a diameter up to 19.05mm as in Brodt because Brodt teaches that swab pads are commonly known to be 11mm in diameter, and because the modification of swab pad sizing would not result in a change of the respective function of the swab pad. 

Response to Arguments
	Applicant’s arguments, see pages 8-10, filed 10/09/2020, with respect to the rejection of independent claim 1 and dependent claim 2-16 and 18 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556.  The examiner can normally be reached on Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.Q.L./Examiner, Art Unit 1798                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798